Filed 1/6/15 P. v. Bryley CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B259408

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. LA056903)
         v.

DENNIS JAMES BRYLEY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, William
C. Ryan, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and Richard
B. Lennon, Staff Attorney, under appointments by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                     _____________________________
       Defendant and appellant Dennis James Bryley is serving indeterminate terms in
state prison under the three strikes law following his convictions for two counts of assault
with a deadly weapon, a knife (Pen. Code, § 245, subd. (a)(1))1 and one count of first
degree robbery (§ 211). Defendant filed a petition for recall of sentence pursuant to
section 1170.126, enacted in 2012 by the passage of Proposition 36. The trial court
denied the petition because defendant’s current serious felony conviction renders him
ineligible for relief under section 1170.126, subdivision (e)(2).
       Defendant filed a timely notice of appeal from the order denying relief under
section 1170.126. This court appointed counsel for defendant. Appointed counsel filed a
brief raising no issues, but requested this court to independently review the record for
arguable contentions pursuant to People v. Wende (1979) 25 Cal. 3d 436. Defendant was
advised by letter from this court of his right to file a supplemental brief within 30 days.
No supplemental brief has been filed by defendant.
       Our independent review of the record indicates that the trial court properly denied
the petition to recall the sentence. The ameliorative provisions of Proposition 36 do not
apply to a defendant currently sentenced to state prison for a serious felony. (§ 1170.126,
subd. (e)(2).) Robbery is a serious felony. (§ 1192.7, subd. (c)(10).) Assault with a
deadly weapon is also a serious felony. (Id. at subd. (c)(23).) Defendant is statutorily
ineligible for resentencing.




       1   All statutory references are to the Penal Code, unless otherwise indicated.
      We have conducted an independent review of the record on appeal. There are no
arguable appellate contentions in this case. The judgment is affirmed. (Smith v. Robbins
(2000) 528 U.S. 259.)




             KRIEGLER, J.


We concur:




             MOSK, Acting P. J.




             GOODMAN, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.